DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The previous Final Office Action mailed on 5/27/2022 has been vacated due to new interpretation of prior art.  A telephonic to Dr. Fiala was made on 10/27/2022. Examiner indicated that a reopening of the current case is needed in view of prior art under broadest reasonable interpretation (BRI). Accordingly, the allowable subject matter made on the Final Office Action is also withdrawn. 

Claims 1-2, 7-9, 11-19, 21-103 and 108 have been cancelled.
Claims 113-132 are added. 
Claims 3-6, 10, 20, 104-107 and 109-132 are pending and under examination. 
The rejection on Claims 3-6, 10, 20, 104-107 and 109-112 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is maintained. 

Applicants argue that the “rejection” should be “objection” and quoted MEPE 608.01(n)(II).
Moreover, applicants indicate that the previous office action, under 35 USC 112(d) rejection, did not refer to a numerically preceding claim. 

Applicant’s arguments have been considered but are not persuasive. 

First, according to the recent MPEP (June 2020), 608.01(n), part III.
When examining a dependent claim, the examiner should determine whether the claim complies with 35 U.S.C. 112(d), which requires that dependent claims contain a reference to a previous claim in the same application, specify a further limitation of the subject matter claimed, and include all the limitations of the previous claim. If the dependent claim does not comply with the requirements of 35 U.S.C. 112(d), the examiner should reject the dependent claim under 35 U.S.C. 112(d)  as unpatentable rather than objecting to the claim.

The features of claim 1 cannot depend on a previous not exiting claim. The MPEP instructs examiner to reject such scenario. Furthermore, the listed claims in rejection are merely for convenience, not implying agreeing with the numerical order. 

7. 	The rejection on claims 3-6, 10, 20, 104-107 and 109-132 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 10, 20, 24, 102-114 of co-pending case no. 16/124,473’ in view of Zuo (Clin. Exper. Allergy  2007 37:823-830) is maintained and of the record (see previous office action).  Note, the reference of Malefyt (US 5833976) is withdrawn because Malefyt reference only provides a general HRP-conjugated anti-IgG antibody in ELISA, but not specifically tailoring to functional dyspepsia.  Therefore the issue on the pertinence of Malefyt reference is moot. 

Applicants argue that “Office's reliance on alleged similarities between the present claims and claims of the co-pending reference application is irrelevant to establishing a sufficient factual basis to support a proper determination in a non-statutory double patenting rejection as to whether or not the claims are patentably distinct. Further, Applicant respectfully disagrees with the Office's contention that a combination with Zuo is sufficient to establish a sufficient factual basis that the claims of the instant application and claims of the co-pending reference application are not patentably distinct”. 

Furthermore, applicants argue that “a review of Zuo reveals that the reference is directed to a study investigating whether serum food antigen-specific IgG, IgE antibody and total antibody titers in patients with irritable bowel syndrome and functional dyspepsia correlate with symptomology.10 In particular, while Zuo describes a study involving 37 IBS patients, 28 functional dyspepsia patients and a control group consisting of 20 healthy patients, where the sera of these three patient populations were assayed to determine serum IgG and IgE titers against fourteen common foods", Zuo actually teaches that "no significant correlation was seen between symptom severity and serum food antigen-specific IgG antibody titres both in IBS and FD” (emphasis added)”.

In addition, applicants argue that “One of ordinary skill in the art, armed with the teachings of Zuo, would be led away from the claimed migraine headache IgG blood test kit based on the teachings of Zuo. Zuo criticizes and discourages the use of serum food antigen-specific IgG antibody titres for the detection of symptom severity in patients with functional dyspepsia. 
Accordingly, and contrary to the Office's suggestion, one of skill in the art, faced with solving the problem of migraine headache symptomology, would simply not be motivated to pursue an IgG blood test kit, let alone an IgG blood test kit comprising a labeled serum anti-IgG antibody conjugate, as required by the claimed invention, because Zuo, taken as a whole for all that it reasonably teaches, teaches that serum food antigen-specific IgG antibody titer is not a predictor of symptom severity”. 

Applicant’s arguments have been considered but are not persuasive. 

First, the current application directs to a PRODUCT (i.e. kit), not a process. The kit contains two main components, namely food preparations immobilized on solid supports and a labeled serum anti-IgG antibody conjugate. Based on case law and MPEP, so long the same components contain in a kit, the kit would be capable of performing the “intended use” in the same function as claimed in the invention even the prior art kit itself was intended for different function. Therefore, the kit having the same components also can render the kit in application anticipatory/obvious (See previous office action illustration). 

Second, it appears that the main argument is not on the food preparations but rather on the labeled anti-IgG antibody conjugate. The secondary reference by Zuo is used here to provide motivation/suggestion into the kit of co-pending 473’ application. With respect to the relevance of Zuo to the combination with 473’ reference, examiner would like to point out that the Zuo reference is not used to show the “no significant correlation was seen between symptom severity and serum food antigen-specific IgG antibody titers both in IBS and FD” (emphasis added by applicants).  Rather, Zuo reference is used because of its analogous characters which provides motivation/suggestion for the combination with 473’ application under obviousness.  The 473’ application is a kit having food preparations directs to diagnose functional dyspepsia. Zuo also teaches detecting IgG antibody in response to different food preparations in both irritable bowel syndrome and functional dyspepsia patients (emphasis added). It is known that functional dyspepsia patients would have reaction in their blood with different food preparations, i.e. producing IgG antibody.  Thus Zuo also teaches using labeled serum anti-IgG antibody conjugate for detecting the IgG in the functional dyspepsia patients’ blood in the conventional ELISA (See Abstract; Figure 1 and 2; Table 1).  Therefore the reference of Zuo is an analogous prior art and relevant to the 473’ application.  The comments of Zuo on the irritable bowel syndrome and functional dyspepsia “no significant correlation was seen between symptom severity and serum food antigen-specific IgG antibody titres both in IBS and FD” indeed is NOT relevant to the analysis of combining Zuo to the 473’ application because it is not the IBS vs. Functional dyspepsia (FD), but rather the functional dyspepsia itself associated food-responsive IgG antibody is the key for combination. 

Finally, as have stressed above, so long the same components exist in the kit, the intended use for diagnosis of migraine headache in this application can still be carried out. 

8.	The rejection on claims 3-6, 10, 20, 104-107 and 109-132 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 10, 20, 24, 102-114 of co-pending case no. 16171154’ in view of Haeney (J. Clin. Pathol. 1982 35:319-322) is maintained.  Note, Malefyt (US 5833976) is withdrawn as stated above. 

Applicants argue that “Applicant submits the following. Haeney is cited by the Office for "using HRP labeled anti-IgG conjugate in the ELISA. "Applicant respectfully disagrees with the Office's contention that a combination with Haeney is sufficient to establish a sufficient factual basis that the claims of the instant application and claims of the co-pending reference application are not patentably distinct. A review of Haeney reveals that the reference is directed to a study investigating the presence of antibodies to certain soya protein (i.e., ethanol-extracted soya bean meal (HESM), commercial unheated soya flour (USF) and cryostat sections of soya bean) and their possible relevance in celiac disease and gastrointestinal diseases such as Crohn's disease.21 In particular, Haeney teaches that "although inflammatory bowel disease is commonly associated with antibodies to dietary antigens, the mean soya antibody level in this group was similar to healthy controls (Table 2).22 More specifically, Haeney teaches that the mean soya-specific IgG antibody detected by ELISA for the group of Crohn's disease and ulcerative colitis patients (i.e., 0.24 ± 0.02) was not significantly different than the healthy control group (i.e., 0.23 ± 0.02).23 Based on these findings, Haeney teaches: 
[a]ntisoya activity was not necessarily accompanied by antibodies to other common dietary antigens.2 
One of ordinary skill in the art, armed with the teachings of Haeney, would have no motivation to use HRP labeled anti-IgG conjugate for the detection of symptom severity in patients because Haeney teaches that the mean antibody levels to dietary antigens in this IBD subgroup was not significantly different than that observed in healthy controls.  
Accordingly, and contrary to the Office's suggestion, one of skill in the art, faced with solving the problem of migraine headache symptomology, would simply not be motivated to pursue an IgG blood test kit, let alone an IgG blood test kit comprising a labeled serum anti-IgG antibody conjugate, as required by the claimed invention, because Haeney, taken as a whole for all that it reasonably teaches, provides no motivation to one of ordinary skill in the art, let alone an expectation of success, that the use of HRP labeled anti-IgG conjugate would have utility for testing for food sensitivity in a patient diagnosed with, or suspected of having migraine headache”.

Applicant’s arguments have been considered but are not persuasive. 

The co-pending 154’ application directs to a kit having food preparations for detecting Crohn’s disease. Same rationale as discussed above, the use of Haeney reference is not on the comments for no significance difference of blood IgG between the group of Crohn’s disease vs. the ulcerative colitis group (emphasis added). It is rather on the food-response (various dietary proteins) IgG produced in the Crohn’s disease patients (See Abstract; Materials and Methods; Table 2 and 3 and Figure 1).  Haeney also teaches using labeled serum anti-IgG conjugate in detecting blood IgG in Crohn’s disease patients. Again, it is not the comparison of IgG among Coeliac disease, Crohn’s disease, ulcerative colitis. Rather it is the knowledge of food response IgG in the Crohn’s patients. Therefore both the nexus and motivation are shown to combine Haeney with 154’ co-pending application. 

Finally, as have stressed above, so long the same components exist in the kit, the intended use for diagnosis of migraine headache in this application can still be carried out. 


9.	The rejection on claims 3-6, 10, 20, 104-107 and 109-132 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 20, 24, 101-113 of co-pending case no. 16170969’ in view of Haeney is maintained.  Note, Malefyt (US 5833976) is withdrawn.

Applicants argue that “combination with Haeney is sufficient to establish a sufficient factual basis that the claims of the instant application and claims of the co-pending reference application are not patentably distinct. The teachings of Haeney, as provided above, is directed to a study investigating the presence of antibodies to certain soya protein and their possible relevance in celiac disease and gastrointestinal diseases such as ulcerative colitis.30 In particular, Haeney teaches that "although inflammatory bowel disease is commonly associated with antibodies to dietary antigens, the mean soya antibody level in this group was similar to healthy controls (Table 2).1 More specifically, Haeney teaches that the mean soya-specific IgG antibody detected by ELISA for the group of Crohn's disease and ulcerative colitis patients (i.e., 0.24 ± 0.02) was not significantly different than the healthy control group (i.e., 0.23 ± 0.02).32 Based on these findings, Haeney teaches: 
[a]ntisoya activity was not necessarily accompanied by antibodies to other common dietary antigens.33 
One of ordinary skill in the art, armed with the teachings of Haeney, would have no motivation to use HRP labeled anti-IgG conjugate for the detection of symptom severity in patients because Haeney teaches that the mean antibody levels to dietary antigens in this IBD subgroup was not significantly different than that observed in healthy controls. 
Accordingly, and contrary to the Office's suggestion, one of skill in the art, faced with solving the problem of migraine headache symptomology, would simply not be motivated to pursue an IgG blood test kit, let alone an IgG blood test kit comprising a labeled serum anti-IgG antibody conjugate, as required by the claimed invention, because Haeney, taken as a whole for all that it reasonably teaches, provides no motivation to one of ordinary skill in the art, let alone an expectation of success, that the use of HRP labeled anti-IgG conjugate would have utility for testing for food sensitivity in a patient diagnosed with, or suspected of having migraine headache. 

Applicant’s arguments have been considered but are not persuasive. 

The co-pending 969’ directs to a kit having food preparation for detecting ulcerative colitis. As stated above, Haeney also teaches that the food response IgG can be detected in ulcerative colitis patients and uses labeled serum anti-IgG antibody for detection (see Materials and Methods; Table 2 and 3; Figure 1). Again, it is not the comparison of IgG among Coeliac disease, Crohn’s disease, ulcerative colitis. Rather it is the knowledge of food response IgG in the Crohn’s patients.  Therefore both the nexus and motivation are shown to combine Haeney with 969’ co-pending application.

Finally, as have stressed above, so long the same components exist in the kit, the intended use for diagnosis of migraine headache in this application can still be carried out. 

10.	The rejection on Claims 3-6, 10, 20, 104-107 and 109-132 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 10, 20, 24, 102-112 of co-pending case no. 16218054’ in view of Giardino (Scadinavian J. Gastroenterology 2014 49:274-279) or Malefyt (US 5833976) is withdrawn because Giardino reference does not provide motivation in combining 054’ application, especially Giardino reference does not teach or suggest any food response IgG in the gastrointestinal reflux patients. 

11.	The rejection on Claims 3-6, 10, 20, 104-107 and 109-132 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 10, 20, 24, 101-114 of co-pending case no. 16242519’ in view Malefyt (US 5833976) is withdrawn because Malefyt reference does not provide motivation in combining 519’ application, especially Malefyt reference does not teach or suggest any food response IgG in the depression patients.

12.	 The rejection on claims 3-6, 10, 20, 104-107 and 109-132 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, 10, 16, 20, 22 and 24 of co-pending case no. 17000102’ in view of Zuo et al. is maintained. Note, Malefyt (US 5833976) is withdrawn.

Applicants argue that “Zuo reveals that the reference is directed to a study investigating whether serum food antigen-specific IgG, IgE antibody and total antibody titers in patients with irritable bowel syndrome and functional dyspepsia correlate with symptomology.47 In particular, while Zuo describes a study involving 37 IBS patients, 28 functional dyspepsia patients and a control group consisting of 20 healthy patients, where the sera of these three patient populations were assayed to determine serum IgG and IgE titers against fourteen common foods48, Zuo actually teaches that "no significant correlation was seen between symptom severity and serum food antigen-specific IgG antibody titres both in IBS and FD (emphasis added).

A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983). One of ordinary skill in the art, armed with the teachings of Zuo, would be led away from the claimed migraine headache IgG blood test kit based on the teachings of Zuo. Zuo criticizes and discourages the use of serum food antigen-specific IgG antibody titres for the detection of symptom severity in patients with IBS. 
Accordingly, and contrary to the Office's suggestion, one of skill in the art, faced with solving the problem of migraine headache symptomology, would simply not be motivated to pursue an IgG blood test kit, let alone an IgG blood test kit comprising a labeled serum anti-IgG antibody conjugate, as required by the claimed invention, because Zuo, taken as a whole for all that it reasonably teaches, teaches that serum food antigen-specific IgG antibody titer is not a predictor of symptom severity”.

Applicant’s arguments have been considered but are not persuasive. 

The co-pending 102’ application directs to a kit having food preparation for the diagnosing of irritable bowel syndrome. 

As has been discussed above, Zuo reference is not used to show the “no significant correlation was seen between symptom severity and serum food antigen-specific IgG antibody titres both in IBS and FD” (emphasis added by applicants).  Rather, Zuo reference is used because of its analogous characters which provides motivation/suggestion for the combination with 102’ application.  The 102’ application is a kit having food preparations directs to diagnose IBS. Zuo also teaches detecting IgG antibody in response to different food in both irritable bowel syndrome and functional dyspepsia patients (emphasis added). So it is known that IBS patients would have reaction in their blood with different food, i.e. producing IgG antibody.  Thus Zuo also teach using labeled serum anti-IgG antibody conjugate for detecting the IgG in the IBS patients’ blood (See Abstract; Figure 1 and 2; Table 1).  Therefore the reference of Zuo is an analogous prior art and relevant to the 102’ application.  The comments of Zuo on the irritable bowel syndrome and functional dyspepsia “no significant correlation was seen between symptom severity and serum food antigen-specific IgG antibody titres both in IBS and FD” indeed is NOT relevant to the analysis of combining Zuo to the 473’ application because it is not the functional dyspepsia, but rather the IBS associated food-responsive IgG antibody is the key for combination. 

Finally, as have stressed above, so long the same components exist in the kit, the intended use for diagnosis of migraine headache in this application can still be carried out. 
 
13.	The rejection on claims 3-6, 10, 20, 104-107 and 109-132 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 24, 99, 100, 102-104 and 110 of co-pending case no. 15/759088’ in view of Malefyt (US 5833976) is withdrawn because Malefyt does not provide motivation in combining 088’ application, especially Malefyt reference does not teach or suggest any food response IgG in the osteoarthritis patients. 

14.	The rejection on claims 3-6, 10, 20, 104-107 and 109-132 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10, 20, 24, 101-111, 113 of co-pending case no. 16131281’ in view of Malefyt (US 5833976) is withdrawn because Malefyt does not provide motivation in combining 281’ application, especially Malefyt reference does not teach or suggest any food response IgG in the fibromyalgia patients. 
15.  A new obvious type double patenting rejection is set forth below due to amendment. 

Claims 3-6, 10, 20, 104-107 and 109-132 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6, 10, 20, 24, 104-107, 109-111 and 113-135  of copending Application No. 16013774.
The three main independent kit claims of co-pending 774’ are claim 119, 120 and 121.
Claim 119 has at least 16 food preparations with a labeled anti-IgG antibody. Claim 120 has at least 80% food preparation with a labeled anti-IgG antibody for detecting psoriasis and at least one food selected from cucumber, tea, broccoli, or cauliflower. Claim 121 has at least three food chosen from peach, cucumber, tea, broccoli, or cauliflower, almond, rye or tobacco and with a labeled anti-IgG antibody. 
The above food preparations and the labeled anti-IgG antibody all anticipate the current invention, particularly there are more than 40 same food used in 774’, including :
peach, cucumber, tea, tomato, broccoli, cauliflower, almond, green pepper, grapefruit, tobacco, eggplant, rye, oat, cantaloupe, cabbage, cane sugar, sweet potato, pineapple, avocado, orange, spinach, honey, Swiss cheese, malt, mustard, wheat, chocolate, yogurt, goat's milk, cola nut, onion, garlic, walnut, cottage cheese, cow's milk, corn, American cheese, strawberry, buck wheat, lemon, potato, beef, rice, sunflower seed, safflower.
Under the inherency, these same food preparations are also capable of detecting migraine headache. 

This is a provisional nonstatutory double patenting rejection.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 3-6, 10, 20, 104-107 and 109-132 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vojdani (II) (US 20160320403).

          Independent claims 113 and 115 recite the claim language, “consisting essentially of:” at the preamble. See MPEP 2111.03, the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. .). "A ‘consisting essentially of’ claim occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format." PPG Industries v. Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). See also Atlas Powder v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 224 USPQ 409 (Fed. Cir. 1984); In re Janakirama-Rao, 317 F.2d 951, 137 USPQ 893 (CCPA 1963); Water Technologies Corp. vs. Calco, Ltd., 850 F.2d 660, 7 USPQ2d 1097 (Fed. Cir. 1988). According to MPEP 2111.03, for the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964).  

The current main independent claims 113, 114 and 115 direct to three embodiments for migraine headache IgG detecting kits and the main features are summarized below:

Claim 113-  at least sixteen food preparations on individual addressable solid support plus labeled anti-IgG antibody. 

Claim 114-  at least 70% of plurality of food preparations on individual addressable solid support plus labeled anti-IgG antibody. Moreover, at least one food is selected from:
Cucumber
Malt
Cauliflower
Peach

Claim 115- plurality of food preparations on individual addressable solid support plus labeled anti-IgG antibody and at least two food preparations are selected from:
Cucumber
Malt
Tomato
Cauliflower
Broccoli
peach

With the above in view, Vojdani (II) teaches using immunoassay, e.g. ELISA which has individual addressable solid well support therein, to test food allergens. The food preparations are immobilized on the surface of the microwells and labeled serum anti-IgG is employed to detect food allergic IgG in patients (See Abstracts, 0017-19; section 0128). 

It is noted that at least more than 30 SAME food preparations were used by Vojdani, including
Cucumber, tomato, cauliflower, broccoli, peach, cantaloupe, orange, egg, tea, cabbage, safflower, grapefruit, chocolate, wheat, honey, almond, sweet potato, onion, lemon, rice, parsley, goat milk, yogurt, eggplant, walnut, spinach, avocado, corn, garlic, pineapple, strawberry, sunflower seed, beef, potato, and mushroom (See section 0031, 0051-56, 0061)(emphasis added). The above food preparations read on claims 113, 114 and 115, particularly if same food preparations (100%) are chosen for the testing. 
In addition, the at least 30 SAME food preparations also read on dependent claims 3 (at least six food preparations), claim 4 (at least 8 food preparations), claim 5 (at least 12 food preparations), claim 104 (at least 2 food preparations), claim 109 (at least 6 food preparations), claim 116 (at least 10 food preparations), claim 117 (at least 15 food preparations), claim 118 (at least 6 food preparations), claim 119 (at least 8 food preparations), claim 120 (at least 10 food preparations), claim 121 (at least 12 food preparations), claim 122 (at least 15 food preparations), claim 123 (at least 8 food preparations), claim 124 (at least 10 food preparations), claim 125 at least (at least 12 food preparations), claim 126 (at least 15 food preparations) and claim 127 (at least 24 food preparations), claim 128 (at least 24 food preparations) and claim 129 (at least 24 food preparations). 

As to the raw p-value or false discovery rate (FD), it would be an inherent characteristic, i.e.                         
                            ≤
                        
                     0.07 for raw p-value and                         
                            ≤
                            0.1
                             
                            f
                            o
                            r
                             
                            F
                            D
                            R
                             
                        
                    because SAME food preparations are used. Moreover, as to the intended use of detecting migraine headache, applicant is reminded that a recitation of the intended use of the claimed invention, i.e. diagnosing migraine, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Since the same food preparations are used, the kit would inherently be capable of detecting migraine headache. 

With regard to claim 6, 10, 105-106 and 110-111, it would be an inherent characteristic to meet raw p-value and FDR together with the adjustment on gender because the use of the SAME food preparations.

With regard to claim 20, 107 and 112, the food preparation includes processing and filtering food extracts (See examples 2-5).

With regard to claim 130-132, the ELISA plate is an array. 

3.	Claim(s) 3-6, 10, 20, 109-113, 115-117, 123-127, 129-130 and 132 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Suga (US 20120058497).

Suga teaches using an immunoassay kit, e.g. ELISA which has individual addressable solid well support therein, to test food allergens. The food preparations are immobilized on the surface of the well and labeled serum anti-IgG is employed to detect food allergic IgG in patients (See Abstracts, section 0016-17; 0092). 

It is noted that at least 30 SAME food preparations were used by Suga, including cow’s milk, goat’s milk, yogurt, avocado, broccoli, cabbage, cucumber, garlic, green pepper, mushroom, onion, sweet potato, spinach, tomato, grapefruit, lemon, orange, peach, pineapple, strawberry, beef, almond, buckwheat, corn, oat, rice, rye, sunflower seed, walnut, cane sugar, chocolate, honey. (See section 0083)(emphasis added). The above food preparations read on claims 113, and 115.

In addition, the SAME food preparations also read on dependent claims 3 (at least six food preparations), claim 4 (at least 8 food preparations), claim 5 (at least 12 food preparations), claim 109 (at least 6 food preparations), claim 116 (at least 10 food preparations), claim 117 (at least 15 food preparations), claim 119 (at least 8 food preparations), , claim 123 (at least 8 food preparations), claim 124 (at least 10 food preparations), claim 125 at least (at least 12 food preparations), claim 126 (at least 15 food preparations) and claim 127 (at least 24 food preparations), and claim 129 (at least 24 food preparations). 

As to the raw p-value or false discovery rate (FD) and intended use, same inherency rationale applies that it would be an inherent characteristic, i.e.                         
                            ≤
                        
                     0.07 for raw p-value and                         
                            ≤
                            0.1
                             
                            f
                            o
                            r
                             
                            F
                            D
                            R
                        
                    , together with the same functionality, i.e. detecting migraine headache because of the SAME food preparations. 

With regard to claim 6, 10, 105-106 and 110-111, it would be an inherent characteristic to meet raw p-value and FDR together with the adjustment on gender because the use of the SAME food preparations.

With regard to claim 20, 107 and 112, the food preparation includes processing and filtering food extracts (See examples 2-5).

With regard to claim 130 and 132, the ELISA plate is an array. 

It is noted that applicants have been argued that Suga reference does not teach or suggest the current kit on 2/21/2020 (See below):

“The Suga food group cited by the Office does not teach at least fifteen distinct migraine headache trigger food preparations, as required by independent claim 1, as amended (and claims dependent therefrom). Moreover, the Suga food group cited by the Office does not teach a plurality of distinct migraine headache trigger food preparations, wherein at least 70% of the plurality of distinct migraine headache trigger food preparations each has a migraine headache raw p-value of < 0.07 or a migraine headache FDR multiplicity adjusted p-value of < 0.10, wherein at least one of the distinct migraine headache trigger food preparations is selected from the group consisting of cucumber, malt, cauliflower, and peach as required by independent claim 103, as amended (and claims dependent therefrom). Nor does the Suga food group cited by the Office teach a plurality of distinct migraine headache trigger food preparations, wherein at least two of the distinct migraine headache trigger food preparations are selected from the group consisting of cucumber, malt, tomato, cauliflower, broccoli and peach as required by independent claim 108, as amended (and claims dependent therefrom). 
Suga does not teach each and every element of the claimed invention, and therefore, does not anticipate the claimed invention. In view of the foregoing, Applicant respectfully requests reconsideration and withdrawal of this rejection”.

Applicant’s arguments have been considered but are not persuasive. 

First, the food preparations as disclosed by Suga indeed read on claims 113 and 115 as marked (broccoli, cucumber, tomato and peach). Second, the ELISA performed by Suga would be capable of detecting migraine headache IgG because of the SAME food preparations. 

4.	Claim(s) 3-6, 10, 20, 104-107 and 109-132 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Dantini (US 20050255533).

Dantini teaches using an immunoassay kit, e.g. ELISA which has individual addressable solid well support therein, to test food allergens. The food preparations are immobilized on the surface of the well and labeled serum anti-IgG is employed to detect food allergic IgG in patients (See Abstracts, section 0047; example 2). 

It is noted that at least 29 SAME food preparations were used by Dantini, including corn, oat, onion, strawberry, cow’s milk, orange, sunflower seed, garlic, beef, walnut, tomato, grapefruit, broccoli, rice, rye, potato, lemon, safflower seed, mushroom, egg, wheat, almond, pineapple, cantaloupe, cucumber, sweet potato, peach, cauliflower. The above food preparations read on claims 113, 114 and 115, particularly if same food preparations (100%) are chosen for the testing. 
In addition, the SAME food preparations also read on dependent claims 3 (at least six food preparations), claim 4 (at least 8 food preparations), claim 5 (at least 12 food preparations), claim 104 (at least 2 food preparations), claim 109 (at least 6 food preparations), claim 116 (at least 10 food preparations), claim 117 (at least 15 food preparations), claim 118 (at least 6 food preparations), claim 119 (at least 8 food preparations), claim 120 (at least 10 food preparations), claim 121 (at least 12 food preparations), claim 122 (at least 15 food preparations), claim 123 (at least 8 food preparations), claim 124 (at least 10 food preparations), claim 125 at least (at least 12 food preparations), claim 126 (at least 15 food preparations) and claim 127 (at least 24 food preparations), claim 128 (at least 24 food preparations) and claim 129 (at least 24 food preparations). 

As to the raw p-value or false discovery rate (FD) and intended use, same inherency rationale applies that it would be an inherent characteristic, i.e.                         
                            ≤
                        
                     0.07 for raw p-value and                         
                            ≤
                            0.1
                             
                            f
                            o
                            r
                             
                            F
                            D
                            R
                        
                    , together with the same functionality, i.e. detecting migraine headache because of the SAME food preparations. 

With regard to claim 6, 10, 105-106 and 110-111, it would be an inherent characteristic to meet raw p-value and FDR together with the adjustment on gender because the use of the SAME food preparations.

With regard to claim 20, 107 and 112, the food preparation includes processing and filtering food extracts (See examples 2-5).

With regard to claim 130 and 132, the ELISA plate is an array. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claim(s) 3-6, 10, 20, 104-107 and 109-126, and 130-132 are rejected under 35 U.S.C. 103 as being unpatentable over Traczyk (Gastroenterology Review 2011 6:382-387; #F reference submitted by IDS on 10/1/2019) as evidenced by Texas Health and Human Services (Texas Health and Human Services “Enzyme Immunoassays (EIA) Laboratory Services Section”  September 2010) in view of Zuk (US 4208479).

	Traczyk teaches testing food allergens, particularly IgG in a subject (Abstract; Materials and Methods). Traczyk uses enzyme immunoassay (EIA) which employs the enzyme labeled anti-IgG for detection of IgG in the blood sample as evidenced by Texas Health and Human Services EIA Laboratory Services Section (See Figure illustration). The solid microwells are often used in the EIA.

At least more than 20 food preparations are used by Traczyk, including cow’s milk, wheat, tomato, potato, cabbage, broccoli, cauliflower, mustard, yeast, chocolate, malt, beef, rye, almond, egg, walnut, orange, strawberry, lemon and grapefruit. The above food preparations read on claims 113, 114 and 115, particularly if same food preparations (100%) are chosen for the testing. 
In addition, the SAME food preparations also read on dependent claims 3 (at least six food preparations), claim 4 (at least 8 food preparations), claim 5 (at least 12 food preparations), claim 104 (at least 2 food preparations), claim 109 (at least 6 food preparations), claim 116 (at least 10 food preparations), claim 117 (at least 15 food preparations), claim 118 (at least 6 food preparations), claim 119 (at least 8 food preparations), claim 120 (at least 10 food preparations), claim 121 (at least 12 food preparations), claim 122 (at least 15 food preparations), claim 123 (at least 8 food preparations), claim 124 (at least 10 food preparations), claim 125 at least (at least 12 food preparations), claim 126 (at least 15 food preparations).
It is noted that these tests are disclosure of using the SAME food preparation performing EIA (emphasis added). In another word, the same food preparations have been tested on a solid substrate under EIA.  
As to the term kit, although Traczyk does not explicitly indicating use of it, nevertheless using kit for convenience is well-known and commonly practice in the art, such as taught by Zuk (previous office action mailed on 3/29/2019)(See Zuk, col. 22, line 20-35). 

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by Zuk to place all necessary ingredients in a kit for immunoassay (EIA) on food allergens because of the convenience.  

As to the raw p-value or false discovery rate (FD) and intended use, same inherency rationale applies that it would be an inherent characteristic, i.e.                 
                    ≤
                
             0.07 for raw p-value and                 
                    ≤
                    0.1
                     
                    f
                    o
                    r
                     
                    F
                    D
                    R
                
            , together with the same functionality, i.e. detecting migraine headache because of the SAME food preparations. 

With regard to claim 6, 10, 105-106 and 110-111, it would be an inherent characteristic to meet raw p-value and FDR together with the adjustment on gender because the use of the SAME food preparations.

With regard to claim 20, 107 and 112, the food preparation includes processing and filtering food extracts (See examples 2-5).

With regard to claim 130-132, the ELISA plate is an array. 

					Conclusion
5.	No claim is allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHANGHWA J. CHEU
Primary Examiner
Art Unit 1678



/CHANGHWA J CHEU/Primary Examiner, Art Unit 1678